Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 	The amendment filed 12/31/2020 has been entered. Claims 21-40 are pending. No claim is amended. Claims 1-20 have been cancelled.  New claims 21-40 have been added.

Response to Arguments
In response to applicant’s request for reconsideration and allowance of all of the claims. The claims are reconsidered and a non-final office action is issued. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
                
Claims 28-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
              Regarding claim 28, a system in claim 28 comprises a target website CDN (software) domain name server (software), a shared dispatching database (software) and an optimal CDN 
Claims 29-33, further depending from the claim 28, are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20100042724) hereinafter Jeon in view of Damola et al. (US 20130279414) hereinafter Damola.
Regarding claim 21, Jeon teaches a method comprising, receiving an IP address of a local domain name system (DNS) of a terminal and a domain name of a target website of service content requested by a client from the local DNS (i.e. receiving inquiry of a local DNS server at the client receiving the page about the IP address of the host server storing the object transmits the IP address of a specific host server which will transmit the object, [0023]), wherein the client being located in the terminal, (i.e. Fig. 4 items 110 and 1220); and an IP address of the local DNS (i.e. local DNS server, Fig. 1, item 120) is different from an IP address of the client (i.e.  IP address of the client, [0014]); finding, an address of an optimal content delivery network (CDN) node server of the target website that is suitable for providing service to the client based on the IP address of the local DNS and the domain name of the target website (i.e. selects the host server efficient to provide the embedded object to the client in consideration of at least one of data traffic information of at least one host information and object information 
 However, Jeon does not explicitly disclose obtaining the service content of the target website requested by the client from the optimal CDN node server, and returning the service content of the target website to the client in response to determining that an IP address segment of the optimal server suitable for providing services thereof contains an IP address of the client. 
However, Damola teaches obtaining the service content of the target website requested by the client from the optimal CDN node server (i.e. the RNC content server downloads the content from the CDN delivery provider, [0058]), and returning the service content of the target website to the client (i.e. the requested (desired) content is inserted into the traffic by the break-out function 85a and then the tunneled traffic is sent to the mobile terminal, [0058]) in response to determining that an IP address segment of the optimal server suitable for providing services thereof contains an IP address of the client (i.e. checks if the destination IP address of the traffic corresponds to the IP address of the RNC content server, [0058]).
Based on Jeon in view of Damola it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the RNC content server downloads the content from the CDN delivery provider and the requested (desired) content is inserted into the traffic by the break-out function and then the tunneled traffic is sent to the mobile terminal to Jeon because Jeon teaches content delivering ([0002]) and Damola suggests the RNC content server downloads the content from the CDN delivery provider, the requested (desired) content is inserted into the traffic by the break-out function and then the tunneled traffic is sent to the mobile terminal, and checks if the destination IP address of the traffic corresponds to the IP address of the RNC content server, ([0058]).
One of ordinary skilled in the art would have been motivated to utilize Damola into Jeon system in order to increase efficiency of content delivery system of Jeon system.
 Lee&Hayes' 3 AB1-0259USC1 
 Jeon teaches if the optimal CDN node server determines that the IP address segment suitable for providing the services thereof does not contain the IP address of the client (i.e. when the client is not located in proximity to the web server at the request of the client, [0014]), searching, for another CDN node server of the target website that is suitable for providing the service to the client based on the IP address of the client and the domain name of the target website of the service content requested by the client (i.e. a specific host server selected from the at least one host server, [0014]), and returning an IP address of the other CDN node server of the target website to the client (i.e. a CDN DNS server corresponding to the URL and transmitting the IP address of a specific host server which will transmit the object, [0014]), wherein the service content of the target website requested by the client is obtained and returned to the client from the other CDN server (i.e. at least one host server of a plurality of CDN providers, which receives the object from the web server and stores the object. a specific host server which will transmit the object to the client, [0018]). 

Regarding claim 23, Jeon teaches if the optimal CDN node server determines that the IP address segment suitable for providing the service thereof does not contain the IP address of the client, notifying the client (i.e. transmitting the rewritten page to the client when the client is not located in proximity to the web server at the request of the client, [0014]) such that the client searches, in a shared dispatching database, for another CDN node server of the target website suitable for providing the service to the client based on the IP address of the client and the domain name of the target website of the service content requested by the client  Lee&Hayes' 4 AB1-0259USC1 segment (i.e. a host server information database storing address information of at least one host server storing a page and an object embedded in the page transmitted from a web server, [0032), wherein the service content of the target website requested by the client obtained and returned to the client from the other CDN server (i.e. at least one host server of a plurality of CDN providers, which 

Regarding claim 24, Jeon teaches obtaining, from the service content stored in the optimal CDN node server, the service content of the target website requested by the client and returning the service content of the target website to the client further comprises: if service content stored in the optimal CDN node server does not contain the service content requested by the client, the optimal CDN node server requesting to obtain the service content requested by the client from the target website, storing and forwarding the
Regarding claim 25, the limitations of claim 25 are similar to the limitations of claim 44 above. Therefore, the limitations of claim 25 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.

Regarding claim 26, Jeon does not explicitly disclose prior to the DNS authorized by the CDN of the target website receiving, from the local DNS of the terminal in which the client is located, the IP address of the local DNS and the domain name of the target website of the service content requested by the client, the method further comprises: receiving and resolving, by the DNS authorized by the CDN of the target website, the domain name of the target website of the service content that is requested by the client from the local DNS, and returning an alias of the target website that is obtained after the resolving to the client, the alias pointing to an address of the DNS authorized by the CDN of the target website.
However, Damola teaches prior to the DNS authorized by the CDN of the target website receiving, from the local DNS of the terminal in which the client is located, the IP address of the 

Regarding claim 27, Jeon teaches the client comprises a browser (i.e. the browser of the client, [0044]).


Regarding claims 28-41, the limitations of claims 28-41 are similar to the limitations of claims 21-27. Jeon and Damola further teaches a system for precisely dispatching a request in a content delivery network (CDN) (i.e. forwarding requests of clients in CDN, Jeon, [0007]), the system coupled to the client (i.e. client, Fig 4, item 110, Jeon), the system comprising a target website CDN authorizing domain name server (i.e. CDN DNS server, Fig. 4, item 140), a shared dispatching database (i.e. a host server information database storing address information of at least one host, Jeon, [0032]), one or more computer-readable media storing executable instructions (i.e. computer readable media, [0068]). Therefore, the limitations of claims 28-41 are rejected in the analysis of claims 21-27 above, and the claims are rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
2/11/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447